Exhibit 10.2

 

SPX Corporation

 

2006 NON-EMPLOYEE DIRECTORS’

STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

           AWARD

 

THIS AGREEMENT is made between SPX CORPORATION, a Delaware corporation (the
“Company”), and the Recipient pursuant to the SPX Corporation 2006 Non-Employee
Directors’ Stock Incentive Plan and related plan documents (the “Plan”) in
combination with an SPX Restricted Stock Summary (the “Award Summary”) to be
displayed at the Fidelity website.  The Award Summary, which identifies the
person to whom the Restricted Stock (as defined in Section 1 below) is granted
(the “Recipient”) and specifies the date (the “Award Date”) and other details of
the award, and the electronic acceptance of this Agreement (which also is to be
displayed at the Fidelity website), are incorporated herein by reference.  The
parties hereto agree as follows:

 

1.             Grant of Restricted Stock.  The Company hereby grants to the
Recipient, pursuant to Section 6 of the Plan, the number of shares of Company
common stock (the “Common Stock”) specified above (the “Restricted Stock”),
subject to the terms and conditions of the Plan and this Agreement.  The
Recipient must accept the Restricted Stock award within 90 days after
notification that the award is available for acceptance and in accordance with
the instructions provided by the Company.  The award automatically will be
rescinded upon the action of the Company, in its discretion, if the award is not
accepted within 90 days after notification is sent to the recipient indicating
availability for acceptance.

 

2.             Restrictions.  The Restricted Stock may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law, until the termination of the applicable
Period of Restriction (as described in Section 4 below) or as otherwise provided
in the Plan or this Agreement.  Except for such restrictions, and the provisions
relating to dividends paid during the Period of Restriction described in
Section 7, the Recipient will be treated as the owner of the shares of
Restricted Stock and shall have all of the rights of a shareholder, including,
but not limited to, the right to vote such shares.

 

3.             Restricted Stock Certificates.  The stock
certificate(s) representing the Restricted Stock shall be issued or held in book
entry form promptly following the acceptance of this Agreement.  If a stock
certificate is issued, it shall be delivered to the Secretary of the Company or
such other custodian as may be designated by the Company, to be held until the
end of the Period of Restriction or until the Restricted Stock is forfeited. 
The certificates representing

 

--------------------------------------------------------------------------------


 

shares of Restricted Stock granted pursuant to this Agreement shall bear a
legend in substantially the form set forth below:

 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the SPX Corporation 2006
Non-Employee Directors’ Stock Incentive Plan, rules and administration adopted
pursuant to such Plan, and a Restricted Stock award agreement with an Award Date
of                       .  A copy of the Plan, such rules and such Restricted
Stock award agreement may be obtained from the Secretary of SPX Corporation.

 

4.             Period of Restriction.  Subject to the provisions of the Plan and
this Agreement, unless vested or forfeited earlier as described in Section 5 of
this Agreement, each tranche of Restricted Stock awarded hereunder shall become
vested and freely transferable if, as of any Measurement Date for such tranche,
Total Shareholder Return (defined below) for the Measurement Period associated
with such Measurement Date is greater than the S&P Return (defined below) for
such Measurement Period.  Such vesting shall occur upon certification by the
Board of Directors (or appropriate Board committee) that the applicable
performance criteria have been met.  The following schedule sets forth the
Measurement Date(s) and associated Measurement Periods for each tranche.

 

Measurement Date

 

Measurement Period

 

 

 

Tranche 1:

 

 

 

 

 

 

 

 

 

 

 

Tranche 2:

 

 

 

 

 

 

 

 

 

 

 

Tranche 3:

 

 

 

 

 

 

 

 

 

“Total Shareholder Return” shall mean the percentage change in the Fair Market
Value of a share of Common Stock (using total shareholder return of the Common
Stock as reported by Interactive Data Corporation) during the applicable
Measurement Period.  “S&P Return” shall mean the percentage return of the S&P
500 Composite Index (using total shareholder return of the S&P 500 Composite
Index as reported by Interactive Data Corporation) during the applicable
Measurement Period.

 

Any tranche which has not vested as of                        shall be
permanently forfeited.  Upon vesting, all vested shares shall cease to be
considered Restricted Stock, subject to the terms and

 

--------------------------------------------------------------------------------


 

conditions of the Plan and this Agreement, and the Recipient shall be entitled
to have the legend removed from his or her Common Stock certificate(s).  The
period prior to the vesting date with respect to a share of Restricted Stock is
referred to as the “Period of Restriction.”

 

5.             Forfeiture.  Any unvested shares of Restricted Stock shall be
forfeited and cancelled upon the earlier of (i) the date on which the
Non-Employee Director ceases to be a member of the Board for any reason other
than death, disability or retirement from the Board after attaining age seventy,
or (ii)                        if the applicable vesting requirements were not
met as provided in Section 4 above.  Notwithstanding the foregoing, any unvested
shares of Restricted Stock (which have not been forfeited and cancelled pursuant
to the preceding sentence) shall vest upon the earlier of (i) the death or
disability of the Non-Employee Director, (ii) the retirement of the Non-Employee
Director from the Board after attaining age seventy or (iii) a Change of Control
(as defined below).

 

A “Change of Control” shall be deemed to have occurred if:

 

(a)           Any “Person” (as defined below), excluding for this purpose
(i) the Company or any Subsidiary of the Company, (ii) any employee benefit plan
of the Company or any Subsidiary of the Company, and (iii) any entity organized,
appointed or established for or pursuant to the terms of any such plan that
acquires beneficial ownership of common shares of the Company, is or becomes the
“Beneficial Owner” (as defined below) of twenty percent (20%) or more of the
common shares of the Company then outstanding; provided, however, that no Change
of Control shall be deemed to have occurred as the result of an acquisition of
common shares of the Company by the Company which, by reducing the number of
shares outstanding, increases the proportionate beneficial ownership interest of
any Person to twenty percent (20%) or more of the common shares of the Company
then outstanding, but any subsequent increase in the beneficial ownership
interest of such a Person in common shares of the Company shall be deemed a
Change of Control; and provided further that if the Board of Directors of the
Company determines in good faith that a Person who has become the Beneficial
Owner of common shares of the Company representing twenty percent (20%) or more
of the common shares of the Company then outstanding has inadvertently reached
that level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred.  For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

 


(I)            “PERSON” SHALL MEAN ANY INDIVIDUAL, FIRM, LIMITED LIABILITY
COMPANY, CORPORATION OR OTHER ENTITY, AND SHALL INCLUDE ANY SUCCESSOR (BY MERGER
OR OTHERWISE) OF ANY SUCH ENTITY.


 


(II)           “AFFILIATE” AND “ASSOCIATE” SHALL HAVE THE RESPECTIVE MEANINGS
ASCRIBED TO SUCH TERMS IN RULE 12B-2 OF THE GENERAL RULES AND REGULATIONS UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”).


 


(III)          A PERSON SHALL BE DEEMED THE “BENEFICIAL OWNER” OF AND SHALL BE
DEEMED TO “BENEFICIALLY OWN” ANY SECURITIES:

 

--------------------------------------------------------------------------------


 

(A)          WHICH SUCH PERSON OR ANY OF SUCH PERSON’S AFFILIATES OR ASSOCIATES
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY (DETERMINED AS PROVIDED IN RULE 13D-3
UNDER THE EXCHANGE ACT);

 

(B)           WHICH SUCH PERSON OR ANY OF SUCH PERSON’S AFFILIATES OR ASSOCIATES
HAS (1) THE RIGHT TO ACQUIRE (WHETHER SUCH RIGHT IS EXERCISABLE IMMEDIATELY OR
ONLY AFTER THE PASSAGE OF TIME) PURSUANT TO ANY AGREEMENT, ARRANGEMENT OR
UNDERSTANDING (OTHER THAN CUSTOMARY AGREEMENTS WITH AND BETWEEN UNDERWRITERS AND
SELLING GROUP MEMBERS WITH RESPECT TO A BONA FIDE PUBLIC OFFERING OF
SECURITIES), OR UPON THE EXERCISE OF CONVERSION RIGHTS, EXCHANGE RIGHTS, RIGHTS,
WARRANTS OR OPTIONS, OR OTHERWISE; PROVIDED, HOWEVER, THAT A PERSON SHALL NOT BE
DEEMED THE BENEFICIAL OWNER OF, OR TO BENEFICIALLY OWN, SECURITIES TENDERED
PURSUANT TO A TENDER OR EXCHANGE OFFER MADE BY OR ON BEHALF OF SUCH PERSON OR
ANY OF SUCH PERSON’S AFFILIATES OR ASSOCIATES UNTIL SUCH TENDERED SECURITIES ARE
ACCEPTED FOR PURCHASE OR EXCHANGE; OR (2) THE RIGHT TO VOTE PURSUANT TO ANY
AGREEMENT, ARRANGEMENT OR UNDERSTANDING; PROVIDED, HOWEVER, THAT A PERSON SHALL
NOT BE DEEMED THE BENEFICIAL OWNER OF, OR TO BENEFICIALLY OWN, ANY SECURITY IF
THE AGREEMENT, ARRANGEMENT OR UNDERSTANDING TO VOTE SUCH SECURITY (A) ARISES
SOLELY FROM A REVOCABLE PROXY OR CONSENT GIVEN TO SUCH PERSON IN RESPONSE TO A
PUBLIC PROXY OR CONSENT SOLICITATION MADE PURSUANT TO, AND IN ACCORDANCE WITH,
THE APPLICABLE RULES AND REGULATIONS PROMULGATED UNDER THE EXCHANGE ACT AND
(B) IS NOT ALSO THEN REPORTABLE ON SCHEDULE 13D UNDER THE EXCHANGE ACT (OR ANY
COMPARABLE OR SUCCESSOR REPORT); OR

 

(C)           WHICH ARE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ANY OTHER
PERSON WITH WHICH SUCH PERSON OR ANY OF SUCH PERSON’S AFFILIATES OR ASSOCIATES
HAS ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING (OTHER THAN CUSTOMARY AGREEMENTS
WITH AND BETWEEN UNDERWRITERS AND SELLING GROUP MEMBERS WITH RESPECT TO A BONA
FIDE PUBLIC OFFERING OF SECURITIES) FOR THE PURPOSE OF ACQUIRING, HOLDING,
VOTING (EXCEPT TO THE EXTENT CONTEMPLATED BY THE PROVISO TO SUBPARAGRAPH
(A)(III)(B)(2), ABOVE) OR DISPOSING OF ANY SECURITIES OF THE COMPANY.

 

Notwithstanding anything in this “Beneficial Ownership” definition to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)           During any period of two (2) consecutive years (not including any
period prior to the acceptance of this Agreement), individuals who at the
beginning of such two-year period constitute the Board of Directors of the
Company and any new director or directors (except for any director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the

 

--------------------------------------------------------------------------------


 

Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board; or

 

(c)           Approval by the shareholders of (or if such approval is not
required, the consummation of) (i) a plan of complete liquidation of the
Company, (ii) an agreement for the sale or disposition of the Company or all or
substantially all of the Company’s assets, (iii) a plan of merger or
consolidation of the Company with any other corporation, or (iv) a similar
transaction or series of transactions involving the Company (any transaction
described in parts (i) through (iv) of this paragraph (c) being referred to as a
“Business Combination”), in each case unless after such a Business Combination
the shareholders of the Company immediately prior to the Business Combination
continue to own at least eighty percent (80%) of the voting securities of the
new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.

 

Notwithstanding any provision of this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, the Recipient and/or any
party acting in concert with the Recipient substantially increases his or its,
as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal services).

 

6.             Settlement Following Change of Control.  Notwithstanding any
provision of this Agreement to the contrary, in connection with or after the
occurrence of a Change of Control as defined in Section 5 of this Agreement, the
Company may, in its sole discretion, fulfill its obligation with respect to all
or any portion of the Restricted Stock that ceases to be subject to a Period of
Restriction in conjunction with the Change of Control by:

 

(a)           delivery of (i) the number of shares of Common Stock that have
ceased to be subject to a Period of Restriction or (ii) such other ownership
interest as such shares of Common Stock may be converted into by virtue of the
Change of Control transaction;

 

(b)           payment of cash in an amount equal to the fair market value of the
Common Stock at that time; or

 

(c)           delivery of any combination of shares of Common Stock (or other
converted ownership interest) and cash having an aggregate fair market value
equal to the fair market value of the Common Stock at that time.

 

7.               Dividends Paid During Period of Restriction.  If cash dividends
are paid with respect to any shares of Restricted Stock, such dividends shall be
deposited in the Recipient’s name in an escrow or similar account maintained by
the Company for this purpose.  Such dividends shall be subject to the same
Period of Restriction as the shares of Restricted Stock to which they relate. 
The dividends shall be paid to the Recipient in cash (subject to all applicable

 

--------------------------------------------------------------------------------


 

tax withholding), without adjustment for interest, as soon as administratively
practicable after the date the related shares of Restricted Stock vest.  If the
related shares of Restricted Stock are forfeited, then any dividends related to
such shares shall also be forfeited on the same date.  If any dividends on
Restricted Stock are paid in shares of Common Stock, the dividend shares shall
be subject to the same restrictions as the shares of Restricted Stock with
respect to which they were paid, and shall vest or be forfeited in the same
manner as the underlying Restricted Stock.

 

8.             Adjustment in Capitalization.  In the event of any change in the
Common Stock of the Company through stock dividends or stock splits, a corporate
split-off or split-up, or recapitalization, merger, consolidation, exchange of
shares, or a similar event, the number of shares of Restricted Stock subject to
this Agreement shall be equitably adjusted by the Board.

 

9.             Delivery of Stock Certificates.  Subject to the requirements of
Section 10 below, as promptly as practicable after shares of Restricted Stock
cease to be subject to a Period of Restriction in accordance with Section 4 of
this Agreement, the Company shall cause to be issued and delivered to the
Recipient, the Recipient’s legal representative, or a brokerage account for the
benefit of the Recipient, as the case may be, certificates for the vested shares
of Common Stock.

 

10.           Securities Laws.  This award is a private offer that may be
accepted only by a Recipient who is a director of the Company or a Subsidiary of
the Company and who satisfies the eligibility requirements outlined in the Plan
and the Board’s administrative procedures.  If a Registration Statement under
the Securities Act of 1933, as amended, is not in effect with respect to the
shares of Common Stock to be issued pursuant to this Agreement, the Recipient
hereby represents that he or she is acquiring the shares of Common Stock for
investment and with no present intention of selling or transferring them and
that he or she will not sell or otherwise transfer the shares except in
compliance with all applicable securities laws and requirements of any stock
exchange on which the shares of Common Stock may then be listed.

 

11.           No Legal Rights.  Neither the Plan nor this Agreement confers on
the Recipient any legal or equitable rights (other than those related to the
Restricted Stock award) against the Company or any subsidiary or directly or
indirectly gives rise to any cause of action in law or in equity against the
Company or any subsidiary.

 

12.           Plan Terms and Board Authority.  This Agreement and the rights of
the Recipient hereunder are subject to all of the terms and conditions of the
Plan, as it may be amended from time to time, as well as to such rules and
regulations as the Board may adopt for administration of the Plan.  It is
expressly understood that the Board is authorized to administer, construe and
make all determinations necessary or appropriate for the administration of the
Plan and this Agreement, all of which shall be binding upon Recipient.  Any
inconsistency between this Agreement and the Plan shall be resolved in favor of
the Plan.  The Recipient hereby acknowledges receipt of a copy of the Plan and
this Agreement.

 

13.           Governing Law and Jurisdiction.  This Agreement is governed by the
substantive and procedural laws of the state of Delaware.  The Recipient and the
Company agree to submit to the exclusive jurisdiction of, and venue in, the
courts in Delaware in any dispute relating to this Agreement.

 

--------------------------------------------------------------------------------